Citation Nr: 0127019	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1964 to June 1967.  
This matter was last before the Board of Veterans' Appeals 
(Board) in July 2001, on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

Upon its last review, the Board noted that the appellant had 
requested the opportunity to present testimony before a 
member of the Board at a hearing.  The Board also noted that 
the appellant had filed a timely notice of disagreement with 
regard to the RO's denial of a total disability evaluation 
based upon individual unemployability.  The Board therefore 
remanded the claims to ensure compliance with the appellant's 
due process rights.

The appellant testified before the undersigned at a Travel 
Board hearing in August 2001, and the appellant has perfected 
his appeal with regard to the total rating.  The claims are 
ready for appellate review.    


FINDINGS OF FACT

1. The appellant's PTSD is manifested by occupational and 
social impairment in most areas including work and family 
relations due to near-continuous depression affecting the 
ability to function independently and difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.

2. The appellant's PTSD renders him incapable of employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2001).

2. The criteria for a total compensation rating based on 
individual unemployability have been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Prior to the claims at issue, the appellant was in receipt of 
service connection for PTSD and a 50 percent disability 
evaluation was assigned.  The record reflects that the 
psychiatric disorder is the appellant's sole service-
connected disability.  

The appellant sought an increased disability evaluation by 
statement received in March 2000.

In support of his claim, the appellant submitted a statement 
from his spouse.  She related that the appellant would 
sometimes wake up in a "cold sweat," and that he had 
nightmares.  She further reported that when he awoke, the 
appellant would sometimes be unaware of his whereabouts, and 
that on awakening he would sometimes call out the name of a 
colleague who had been killed in Vietnam.  She also related 
that any loud noises or "cracking" sounds would cause the 
appellant to have a panic attack.  She reported that although 
the couple had lived in a secluded area, they recently 
offered their home for sale when another home was built 
"within sight" of their own.  She stated that the couple 
had purchased a large lot where they were planning to build a 
home, so that no one could build next to their planned 
dwelling.  

The appellant's wife also related that she would have to 
obtain leave from her employer in order to escort the 
appellant to medical appointments, and that she was planning 
on retiring in the near future to care for the appellant.  
She stated that on some occasions, the appellant would not 
shave or shower.  She reported the appellant was "becoming a 
hermit," as he seldom desired the company of family or 
friends.  

The appellant underwent a VA psychiatric examination in April 
2000.  It was reported that the appellant was incapable of 
employment due to a back disability in 1996.  The appellant 
reported that his daily activity consisted of being at home, 
and that he watched television.  He stated that he sometimes 
went camping with his wife, but that was the only activity 
that he enjoyed.  He reported experiencing anxiety in crowds, 
startle responses, sleep disturbances, social isolation and 
memories and dreams about his Vietnam war experience.  He 
related that when touched in the back, he would strike out.  
As to Vietnam-related nightmares, he stated that these 
occurred three to four times per week, and that he awoke 
extremely anxious, frightened, and sweating.  

Clinical evaluation revealed the appellant to be well-groomed 
and in clean clothes.  His speech was noted to be fluent, 
coherent and relevant.  His thoughts were organized.  The 
appellant reported that he had fleeting suicidal ideation, 
but that he had not acted on these thoughts due to his wife, 
who had hidden his firearms.  The appellant was diagnosed to 
have chronic PTSD.  A GAF score of 50 in the current year was 
assessed.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); [Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Carpenter at 242.

In September 2000, the appellant testified at a personal 
hearing conducted at the RO.  In addition to reiterating 
previous reports, he related that his startle response would 
cause him to strike at others.  He stated that he did none of 
the family shopping, including purchasing clothes for 
himself.  He stated that he was in touch with one son, who 
was on active naval service, but that he did not contact 
another son.  He stated he had one friend whom he saw once 
every two weeks, but that he did not belong to any 
organizations or attend church services.  

In August 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  In addition to 
reiterating previous reports, the appellant stated that he 
and his wife had moved as planned to another home.  He stated 
that he avoided crowds, and that he was having panic attacks 
up to twice a month.  The appellant stated that although he 
left his last job in 1996 due to an injury, he was glad to be 
not still working in the position because his co-workers 
"knew how [he] acted" and would try to frighten him by 
making loud noises.    

The appellant's wife stated that when the appellant had a 
panic attack, he would throw and break things in the house, 
but that most of the time he was "solemn."  




Analyses

Disability rating greater than 50 percent for PTSD:

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In this matter, the appellant has been afforded a VA 
psychiatric examination, he has not reported the existence of 
any information which would further substantiate this claim, 
and the Board finds none.  Accordingly, there is no 
reasonable possibility that further assistance to the veteran 
would aid in substantiating the claim, and further 
development under the VCAA.  38 U.S.C.A. § 5103A.    

The appellant's PTSD is currently assigned a 50 percent 
disability rating.  Under the rating criteria, his disorder 
is characterized as approximating symptoms of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 5107; 38 C.F.R. 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

In this matter, a state of relative equipoise has been 
reached in this case, and the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; Brown 
v. Brown, 5 Vet. App. 413, 421 (1993). 

Although the appellant left his employment in 1996 due to a 
back injury, the record suggests that due to his psychiatric 
disorder he experiences "deficiencies in most areas" as is 
provided for in the criteria for the assignment of a 70 
percent rating.  That the appellant's wife is called upon to 
accompany him to medical appointments and performs the 
couple's outside-the-home tasks is indicative of a depression 
affecting the appellant's ability to function independently, 
as well as a difficulty in adapting to stressful 
circumstances.

Most critically, the selling of the couple's home and the 
movement to another where the appellant could be assured of 
isolation from neighbors can only be interpreted as 
indicating his desire to be separate from everyone except his 
spouse.  This factor is plainly consistent with the rating 
criteria's example of an "inability to establish and 
maintain effective relationships."

To be certain, there is evidence that countervails the 
assignment of a 70 percent disability rating.  In particular, 
the results of the recent VA psychiatric examination and its 
assignment of a GAF score of 50 suggests a slightly more 
severe than moderate degree of impairment.  However, the 
evidence presently is in approximate balance as to the 
assignment of a 70 percent rating, and the law thus mandates 
application of the benefit-of-the-doubt rule.

A 70 percent disability rating is therefore granted.    

  
Total disability evaluation on the basis of individual 
unemployability:

As a result of this decision, the appellant is in receipt of 
a 70 percent service-connected disability evaluation.  He 
seeks a total disability evaluation on the basis of 
individual unemployability.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for [such rating] 
because of 'subjective' factors that the 'objective' rating 
does not consider." Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the appellant's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).  

Principally for the same reasons that are stated above that 
support the assignment of a 70 percent rating for PTSD, the 
evidence likewise is in relative equipoise as to the 
appropriateness of a granting of a total rating.  

The appellant's testimony at the August 2001 Travel Board 
hearing was shown to be credible and sincere.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Observing that that 
credibility of testimony may be generally evaluated by the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony with 
other evidence of record).  Evaluation of the appellant's 
testimony before the September 2000 personal hearing likewise 
is compelling with respect to the appellant's inability to 
perform gainful work due to his psychiatric disability.  In 
particular, that the appellant was made the target of jokes 
by his co-workers, those jokes being based upon the 
appellant's service-connected disorder, suggests that the 
appellant's PTSD manifested at least a known presence in the 
workplace. 

With application of the benefit-of-the-doubt doctrine, a 
total disability rating due to individual unemployability is 
granted.    


ORDER

A 70 percent disability evaluation for PTSD is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.

A total disability evaluation based upon individual 
unemployability is granted, subject to the statutes and 
regulations governing the payment of monetary awards.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

